UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1383



CHARLES H. ROANE,

                                               Plaintiff - Appellant,

          versus


WASHINGTON COUNTY HOSPITAL; A. F. ABDULLAH,

                                              Defendants - Appellees,


LIBERTY MUTUAL INSURANCE COMPANY,

                                                               Movant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-3191-CCB)


Submitted:   August 30, 2002             Decided:   September 20, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Cronin, CRONIN & SCARDINO, Fort Washington, Pennsylvania;
Kevin M. Fitzpatrick, LAW OFFICE OF KEVIN M. FITZPATRICK, P.C.,
Fairfax, Virginia, for Appellant.    Michael I. Joseph, ADELMAN,
SHEFF & SMITH, L.L.C., Rockville, Maryland; Conrad W. Varner,
VARNER & GOUNDRY, Frederick, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles H. Roane appeals the district court’s order denying

his motion to reopen his medical malpractice action.         We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Roane v. Washington County Hosp., No. CA-98-

3191-CCB (D. Md. Mar. 25, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2